Exhibit 10b

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

2007–09 AWARD CYCLE

AGREEMENT between Verizon Communications Inc. (“Verizon” or the “Company”) and
you (the “Participant”) and your heirs and beneficiaries.

1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
performance stock units (“PSUs”) to the Participant.

2. Agreement. This Agreement is entered into pursuant to the 2001 Verizon
Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences the
grant of a performance stock award in the form of PSUs pursuant to the Plan. The
participant’s obligations and restrictions set forth in Exhibit A to this
Agreement (the “Participant’s Obligations”) are incorporated into and are a part
of the Agreement. The PSUs and this Agreement are subject to the terms and
provisions of the Plan. By executing this Agreement, the Participant agrees to
be bound by the terms and provisions of the Plan and this Agreement. In
addition, the Participant agrees to be bound by the actions of the Human
Resources Committee of Verizon Communication’s Board of Directors or any
successor thereto (the “Committee”), and any designee of the Committee (to the
extent that such actions are exercised in accordance with the terms of the Plan
and this Agreement). If there is a conflict between the terms of the Plan and
the terms of this Agreement, the terms of this Agreement shall control.

3. Contingency. The grant of PSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
in it. If the Participant does not accept this Agreement by the close of
business on April 30, 2007, the Participant shall not be entitled to the PSUs
regardless of the extent to which the vesting requirements in paragraph 5
(“Vesting”) are satisfied.

4. Number of Units. The Participant is granted the number of PSUs as specified
in their account under the 2007 PSU grant, administered by Fidelity Investments
or any successor thereto (“Fidelity”). A PSU is a hypothetical share of
Verizon’s common stock. The value of a PSU on any given date shall be equal to
the closing price of Verizon’s common stock on the New York Stock Exchange as of
such date. A PSU does not represent an equity interest in Verizon and carries no
voting rights. A Dividend Equivalent Unit (“DEU”) or fraction thereof shall be
added to each PSU each time that a dividend is paid on Verizon’s common stock.
The amount of each DEU shall be equal to the dividend paid on a share of
Verizon’s common stock. The DEU shall be converted into PSUs or fractions
thereof based upon the closing price of Verizon’s common stock traded on the New
York Stock Exchange on the dividend payment date of each declared dividend on
Verizon’s common stock, and such PSUs or fractions thereof shall be added to the
Participant’s PSU balance. To the extent that Fidelity or the Company makes an
administrative error with respect to the number or value of the PSUs granted to
the Participant under this Agreement or the DEUs credited to your account, the
Company or Fidelity specifically reserves the right to correct such error at any
time and the Participant agrees that he or she shall be legally bound by any
corrective action taken by the Company or the Plan Administrator.

5. Vesting.

(a) General. The Participant shall vest in the PSUs to the extent provided in
paragraph 5(b) (“Performance Requirement”) only if the Participant satisfies the
requirements of paragraph 5(c) (“Three-Year Continuous Employment Requirement”),
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of PSUs”).



--------------------------------------------------------------------------------

(b) Performance Requirement.

(1) General. The PSUs shall vest based on the average annual total shareholder
return (“TSR”) of Verizon’s common stock during the three-year period beginning
January 1, 2007, and ending at the close of business on December 31, 2009 (the
“Award Cycle”), relative to the combined weighted average annual TSR of the
companies in the Standard & Poor’s 500 (“S&P 500®”) Index and the companies in
the Industry Peer Company (“IPC”) Index during the same three-year period. No
PSUs shall vest unless the Committee determines that certain threshold
performance requirements have been satisfied. The formula for determining the
total number of PSUs that may vest and become payable (the “Payout Formula”)
will equal the number of units that you are granted as described in paragraph 4
(plus any additional PSUs added with respect to DEUs credited over the Award
Cycle) times the Total Vested Percentage (as defined below). For example, if
(a) you are granted 1,000 PSUs, and (b) those PSUs are credited with an
additional 150 PSUs as a result of DEUs paid over the Award Cycle, and (c) the
Total Vested Percentage is 96%, you will generally vest in (1,000 PSUs + 150
PSUs from DEUs) times 96%, or 1,104 PSUs, which shall be payable in cash as
described in paragraph 6. Please note that the Committee retains the discretion
to determine the Total Vested Percentage, the Verizon S&P 500 Vested Percentage,
the Verizon IPC Vested Percentage and the extent to which you are eligible to
receive DEUs with respect to dividends declared after your separation from
employment pursuant to paragraph 7(b)(1).

(2) Definitions. For purposes of the performance requirement and Payout Formula
set forth in paragraph 5(b)(1)—

(i) “Total Vested Percentage” shall be equal to (i) 40% of the average annual
Verizon S&P 500 Vested Percentage during the Award Cycle, plus (ii) 60% of the
average annual Verizon IPC Vested Percentage during the Award Cycle.

(ii) “Verizon S&P 500 Vested Percentage” shall be an amount (between 0% and
200%), as determined by the Committee, for each year in the Award Cycle as
provided in the following table:

 

 

    Verizon S&P 500 TSR Position    

 

  

Verizon S&P 500 Vested Percentage

 

 

Below 20%

 

  

0%

 

 

At least 20% but less than 80%

 

  

2 Times the Verizon S&P 500 TSR Position

 

 

80% or more

 

  

200%

 

(iii) “Verizon S&P 500 TSR Position” shall be, as determined by the Committee,
Verizon’s rank among companies in the S&P 500 Index in terms of TSR, expressed
as a percentage equal to the number of companies in the S&P 500 Index (including
Verizon) with a TSR less than or equal to that of Verizon divided by the total
number of companies in such index. The Committee retains the discretion to
determine the Verizon S&P 500 TSR Position for any period.

(iv) “Verizon IPC Vested Percentage” shall be an amount (between 0% and 200%),
as determined by the Committee, for each year in the Award Cycle as provided in
the following table:

 



--------------------------------------------------------------------------------

 

    Verizon IPC TSR Position    

 

 

  

Verizon IPC Vested Percentage

 

 

 

Below 20%

 

  

0%

 

 

At least 20% but less than 55%

 

  

1.5 times the Verizon IPC TSR Position

 

 

55%

 

  

100%

 

 

More than 55%

 

  

2 times the Verizon IPC TSR Position

 

(v) “Verizon IPC TSR Position” shall be, as determined by the Committee, where
Verizon would rank among companies in an Industry Peer Company Index in terms of
TSR if Verizon were included in such index, expressed as a percentage equal to
the number of companies in the IPC Index (including Verizon) with a TSR less
than or equal to that of Verizon divided by the total number of companies in
such index. The Committee retains the discretion to substitute, add or eliminate
companies in the Industry Peer Company Index and to determine the Verizon IPC
TSR Position for any period.

(vi) “TSR” or “Total Shareholder Return” shall mean the change in the price of a
share of common stock from the beginning of a period (as measured by the closing
price of a share of such stock on the last trading day preceding the beginning
of the period) until the end of such period (the “Measurement Period”)(as
measured by the closing price of a share of such stock on the last trading day
of the period), adjusted to reflect the reinvestment of dividends (if any)
through the purchase of common stock and as may be necessary to take into
account stock splits or other events similar to those described in Section 4.3
of the Plan. Measurement Periods may vary between and/or during an Award Cycle,
and may or may not be coextensive with the Award Cycle. The Committee retains
the discretion to determine and to change the Measurement Periods which shall be
used to calculate TSRs for the Award Cycle, both before and during the Award
Cycle.

(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, or except as otherwise provided in paragraph 7(b), the PSUs
shall vest only if the Participant is continuously employed by the Company from
the date the PSUs are granted through the end of the Award Cycle.

(d) Transfer. Transfer of employment from Verizon to a Related Company (as
defined in paragraph 13), from a Related Company to Verizon, or from one Related
Company to another Related Company shall not constitute a separation from
employment hereunder, and service with a Related Company shall be treated as
service with the Company for purposes of the three-year continuous employment
requirement in paragraph 5(c). If you transfer employment pursuant to this
paragraph 5(d), you will still be required to satisfy the definition of “Retire”
under paragraph 7 of this Agreement in order to be eligible for the accelerated
vesting provisions in connection with a retirement.

6. Payment. All payments under this Agreement shall be made in cash. As soon as
practicable after the end of the Award Cycle (but in no event later than
March 15, 2010), except as described in paragraph 7(c), the value of the vested
PSUs (minus any withholding for taxes) shall be paid to the Participant
(subject, however, to any deferral application that the Participant has made
under the deferral plan (if any) then available to the Participant). The amount
of cash that shall be paid (plus withholding for taxes and any applicable
deferral election) shall equal the number of vested PSUs times the closing price
of Verizon’s common stock on the New York Exchange as of the last trading day in
the Award Cycle (or the closing price on the effective date of the Change in
Control, in the case of a payment made under paragraph 7(c)). If the Participant
dies before any payment due hereunder is made, such payment shall be made to the
Participant’s beneficiary, as designated under paragraph 11. Once a payment has
been made with respect to a PSU, the PSU shall be canceled.

 



--------------------------------------------------------------------------------

7. Early Cancellation/Accelerated Vesting of PSUs. Subject to the provisions of
paragraph 7(c) and 5, PSUs may vest or be forfeited before vesting as follows:

(a) Retirement Before July 1, 2007, Voluntary Separation On or Before
December 31, 2009 or Discharge for Cause On or Before December 31, 2009.

(1) If the Participant (i) Retires (as defined in paragraph 7(b)(4)) before
July 1, 2007, (ii) quits on or before December 31, 2009, (iii) is terminated for
Cause (as defined below) on or before December 31, 2009 (even if otherwise
eligible to Retire), or (iv) separates from employment on or before December 31,
2009 under circumstances not described in paragraph 7(b), all then-unvested PSUs
shall be canceled immediately and shall not be payable.

(2) For purposes of this Agreement, “Cause” means (i) grossly incompetent
performance or substantial or continuing inattention to or neglect of the duties
and responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement involving the Company; or a material breach of the Verizon Code of
Business Conduct or any of the Participant’s Obligations set forth in Exhibit A
to this Agreement, all as determined by the Executive Vice President – Human
Resources of Verizon (or his or her designee) in his or her discretion, or
(ii) commission of any felony of which the Participant is finally adjudged
guilty by a court of competent jurisdiction.

(b) Retirement After June 30, 2007, Involuntary Termination Without Cause On or
Before December 31, 2009, Termination Due to Death or Disability On or Before
December 31, 2009.

(1) This paragraph 7(b) shall apply if the Participant:

(i) Retires (as defined below) after June 30, 2007, or

(ii) Separates from employment by reason of an involuntary termination without
Cause (as determined by the Executive Vice President – Human Resources of
Verizon (or his or her designee)), death, or disability (as defined below) on or
before the last day of the Award Cycle. “Disability” shall mean the total and
permanent disability of the Participant as defined by, or determined under, the
Company’s long-term disability benefit plan.

(2) If the Participant separates from employment prior to the end of the Award
Cycle under circumstances described in paragraph 7(b)(1), the Participant’s
then-unvested PSUs shall be subject to the vesting provisions set forth in
paragraph 5(a), except that the three-year continuous employment requirement set
forth in paragraph 5(c) shall not apply, provided that the Participant has not
and does not commit a material breach of any of the Participant’s Obligations
and provided that the Participant executes a release satisfactory to the Company
waiving any claims he may have against the Company.

(3) Any PSUs that vest pursuant to paragraph 7(b)(2) shall be payable as soon as
practicable after the end of the Award Cycle (but in no event later than
March 15, 2010), except as described in paragraph 7(c). However, the Committee
retains the discretion to determine whether and the extent to which the
Participant is eligible to receive DEUs with respect to dividends declared after
the Participant’s separation from employment pursuant to paragraph 7(b)(1).

 



--------------------------------------------------------------------------------

(4) For purposes of this Agreement, “Retire” means (i) to retire after having
attained at least 15 years of Net Credited Service (as defined under the Verizon
Management Pension Plan) and a combination of age and years of Net Credited
Service that equals or exceeds 75 points, or (ii) retirement under any other
circumstances determined in writing by the Executive Vice President – Human
Resources of Verizon (or his or her designee), provided that, in the case of
either (i) or (ii), the retirement was not occasioned by a discharge for Cause.

(c) Change in Control. Upon the occurrence of a Change in Control of Verizon (as
defined in the Plan) on or before the last day of the Award Cycle, all
then-unvested PSUs shall vest and be payable immediately (without prorating of
the award) at 50% of the maximum award payout without regard to the performance
requirement in paragraph 5(b) or the three-year continuous employment
requirement in paragraph 5(c). A Change in Control that occurs after the end of
the Award Cycle shall have no effect on whether any PSUs vest or become payable.
A Participant who receives the immediate award payment provided in this
paragraph 7(c) shall be entitled to receive payment for all DEUs earned before
the Change in Control, even if such DEUs are paid or payable after the Change in
Control.

(d) Vesting Schedule. Except and to the extent provided in paragraphs 7(b) and
(c), nothing in this paragraph 7 shall alter the vesting schedule prescribed by
paragraph 5.

8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates. Except as
provided in the Plan or in this Agreement, no adjustment shall be made, for
dividends or other rights for which the record date occurs while the PSUs are
outstanding.

9. Amendment of Agreement. Except to the extent required by law or specifically
contemplated under this Agreement, neither the Committee nor the Executive Vice
President – Human Resources of Verizon (or his or her designee) may, without the
written consent of the Participant, change any term, condition or provision
affecting the PSUs if the change would materially and adversely affect the PSUs
or the Participant’s legitimate rights thereto. Nothing in the preceding
sentence shall preclude the Committee or the Executive Vice President – Human
Resources of Verizon (or his or her designee) from exercising reasonable
administrative discretion with respect to the Plan or this Agreement, and the
exercise of such discretion shall be final, conclusive and binding. This
discretion includes, but is not limited to, corrections of any administrative
errors, the determination of the total percentage of PSUs that become payable,
and whether the Participant has been discharged for Cause, has a disability, has
Retired, has breached any of the Participant’s Obligations set forth in Exhibit
A or has satisfied the three-year continuous employment requirement.

10. Assignment. The PSUs shall not be assigned, pledged or transferred except by
will or by the laws of descent and distribution. During the Participant’s
lifetime, the PSUs may be deferred only by the Participant or by the
Participant’s guardian or legal representative in accordance with the deferral
regulations, if any, established by the Company.

11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Executive Vice President – Human Resources
of Verizon (or his or her designee). If the Participant fails to so designate a
beneficiary, or if no such designated beneficiary survives the Participant, the
Participant’s beneficiary shall be the Participant’s estate.

12. Other Plans and Agreements. Any payment received (or deferred) by the
Participant pursuant to this Agreement shall not be taken into account as
compensation in the determination of the Participant’s benefits under any
pension, savings, group insurance, severance or other benefit plan maintained by



--------------------------------------------------------------------------------

Verizon or a Related Company. The Participant acknowledges that receipt of this
Agreement or any prior PSU agreement shall not entitle the Participant to any
other benefits under the Plan or any other plans maintained by the Company or
Related Company.

13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon Communications Inc. “Related Company” means (a) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or proprietary interest of 50 percent or
more, or (b) any corporation, partnership, joint venture, or other entity in
which Verizon Communications Inc. holds an ownership or other proprietary
interest of less than 50 percent but which, in the discretion of the Committee,
is treated as a Related Company for purposes of this Agreement.

14. Employment Status. The grant of the PSUs shall not be deemed to constitute a
contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company.

15. Withholding. The Participant shall be responsible for any taxes that arise
in connection with this grant of PSUs, and the Company shall make such
arrangements as it deems necessary for withholding of any taxes it determines
are required to be withheld pursuant to any applicable law or regulation.

16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its discretion, determines to be necessary or advisable.

17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion, as outlined in paragraph 9. The Committee may designate any
individual or individuals to perform any of its functions hereunder.

18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the PSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.

19. Construction. This Agreement is intended to grant the PSUs upon the terms
and conditions authorized by the Plan. Any provisions of this Agreement that
cannot be so administered, interpreted, or construed shall be disregarded. In
the event that any provision of this Agreement is held invalid or unenforceable,
such provision shall be considered separate and apart from the remainder of this
Agreement, which shall remain in full force and effect. In the event that any
provision, including any of the Participant’s Obligations, is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.

20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.

 



--------------------------------------------------------------------------------

21. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement (including the Participant’s Obligations in Exhibit A) and the
Plan by executing this Agreement pursuant to the instructions provided and
otherwise shall comply with the requirements of paragraph 3. In addition, by
consenting to the terms of this Agreement and the Participant’s Obligations, the
Participant expressly agrees and acknowledges that Fidelity will deliver all
statements associated with the Long-Term Incentive Plan to the Participant in
electronic form. The Participant and Verizon hereby expressly agree that the use
of electronic media to indicate confirmation, consent, signature, acceptance,
agreement and delivery shall be legally valid and have the same legal force and
effect as if the Participant and Verizon executed this Agreement (including
Exhibit A) in paper form.

22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.

23. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

24. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Executive Vice President – Human
Resources of Verizon at One Verizon Way, Basking Ridge, NJ, 07920-1097 and any
notice to the Participant shall be addressed to the Participant at the current
address shown on the payroll of the Company, or to such other address as the
Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

25. Dispute Resolution.

(a) General. Except as otherwise provided in paragraph 26 below, all disputes
arising under the Plan or this Agreement and all claims in which a Participant
seeks damages that relate in any way to PSUs or other benefits of the Plan are
subject to the dispute resolution procedure described below in this paragraph
25. Notwithstanding the foregoing in this Section 25(a), the parties to this
Agreement are not required to arbitrate Employment Claims, as defined in
subsection (a)(ii) below, in which the Participant does not seek damages that
relate in any way to PSUs or other benefits of the Plan or this Agreement.

(i) For purposes of this Agreement, the term “Units Award Dispute” shall mean
any claim against the Company or a Related Company regarding (A) the
interpretation of the Plan or this Agreement, (B) any of the terms or conditions
of the PSUs issued under this Agreement, or (C) allegations of entitlement to
PSUs or additional PSUs, or any other benefits under the Plan, other than
Employment Claims described in subsection (a)(ii) below; provided, however, that
any dispute relating to the forfeiture of an award as a result of a breach of
any of the Participant’s Obligations contained in Exhibit A shall not be subject
to the dispute resolution procedures provided for in this paragraph 25.

(ii) For purposes of this Agreement, the term “Units Damages Dispute” shall mean
any employment related claims between the Participant and the Company or a
Related Company or against the directors, officers, employees, representatives,
or agents of the



--------------------------------------------------------------------------------

Company or a Related Company, including claims of alleged employment
discrimination, wrongful termination, or violations of Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, 42 U.S.C. § 1981, the Fair Labor Standards Act, the Family
Medical Leave Act, the Sarbanes-Oxley Act, or any other U.S. federal, state or
local law, statute, regulation, or ordinance relating to employment or any
common law theories of recovery relating to employment, such as breach of
contract, tort, or public policy claims (“Employment Claims”), in which the
damages sought do not relate in any way to PSUs or other benefits of the Plan.

(b) Internal Dispute Resolution Procedure. All Units Award Disputes shall be
referred in the first instance to the Verizon Employee Benefits Committee (“EB
Committee”) for resolution internally within Verizon. Except where otherwise
prohibited by law, all Units Award Disputes must be filed in writing with the EB
Committee no later than one year from the date that the dispute accrues.
Consistent with paragraph 25(c)(i) of this Agreement, decisions about the
enforceability of the limitations period contained herein are for the arbitrator
to decide. To the fullest extent permitted by law, the EB Committee shall have
full power, discretion, and authority to interpret the Plan and this Agreement
and to decide all Units Award Disputes brought under this Plan and Agreement
before them. Determinations made by the EB Committee shall be final, conclusive
and binding, subject only to review by arbitration pursuant to subsection
(c) below under the arbitrary and capricious standard of review.

(c) Arbitration. All appeals from determinations of a Units Award Dispute by the
EB Committee as described in subsection (b) above, and any Units Damages
Dispute, shall be fully and finally settled by arbitration administered by the
American Arbitration Association (“AAA”) on an individual basis (and not on a
collective or class action basis) before a single arbitrator pursuant to the
AAA’s Commercial Arbitration Rules in effect at the time any such arbitration is
initiated. Any such arbitration must be initiated in writing pursuant to the
aforesaid rules of the AAA no later than one year from the date that the claim
accrues. Decisions about the applicability of the limitations period contained
herein are for the arbitrator to decide. A copy of the AAA’s Commercial
Arbitration Rules may be obtained from Human Resources. The Participant agrees
that the arbitration shall be held at the office of the AAA nearest the place of
the Participant’s most recent employment by the Company or a Related Company,
unless the parties agree to a different location. All claims by the Company or a
Related Company against the Participant, except for breaches of any of the
Participant’s Obligations contained in Exhibit A hereto, shall also be raised in
such arbitration proceedings.

(i) The arbitrator shall have the authority to determine whether this
arbitration agreement is enforceable and whether any dispute submitted for
arbitration hereunder is arbitrable. The arbitrator shall decide all issues
submitted for arbitration according to the terms of the Plan, this Agreement,
existing Company policy, and applicable substantive New York State and U.S.
federal law and shall have the authority to award any remedy or relief permitted
by such laws. The final decision of the EB Committee with respect to a Units
Award Dispute shall be upheld unless such decision was arbitrary or capricious.
The decision of the arbitrator shall be final and binding and enforceable in any
applicable court.

(ii) The Participant understands and agrees that, pursuant to this Agreement,
both the Participant and the Company or a Related Company waive any right to sue
each other in a court of law or equity, to have a trial by jury, or to resolve
disputes on a collective, or class, basis, and that the sole forum available for
the resolution of Units Award Disputes and Units Damages Disputes is arbitration
as provided



--------------------------------------------------------------------------------

herein. This dispute resolution procedure shall not prevent either the
Participant or the Company or a Related Company from commencing an action in any
court of competent jurisdiction for the purpose of obtaining injunctive relief
to prevent irreparable harm pending arbitration hereunder; in such event, both
the Participant and the Company or a Related Company agree that the party who
commences the action may proceed without necessity of posting a bond.

(iii) In consideration of the Participant’s agreement in subsection (ii) above,
the Company or a Related Company will pay all filing, administrative and
arbitrator’s fees incurred in connection with the arbitration proceedings. If
the AAA requires the Participant to pay the initial filing fee, the Company or a
Related Company will reimburse the Participant for that fee.

(iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Units Award Disputes
(subject to the mandatory EB Committee procedure provided for in Paragraph 25(b)
above) and Units Damages Disputes. Their agreement in this regard shall be
interpreted as broadly and inclusively as reason permits to realize that intent.

(v) Notwithstanding any other provision of this Agreement, any dispute arising
under this Agreement or subject to this dispute resolution provision shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the conflicts of laws provisions thereof.

26. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 25 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have (including the right of the Company to
terminate the Participant for Cause), the Participant acknowledges that—

(a) The Participant’s Obligations in Exhibit A to this Agreement are essential
to the continued goodwill and profitability of the Company;

(b) The Participant has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the Participant’s
Obligations in Exhibit A;

(c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
Participant’s Obligations in Exhibit A;

(d) Irreparable damage to the Company shall result in the event that the
Participant’s Obligations in Exhibit A are not specifically enforced and that
monetary damages will not adequately protect the Company from a breach of these
Participant’s Obligations;

(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Participant’s Obligations in Exhibit
A, an injunction may be issued restraining such violation pending the
determination of such controversy, and no bond or other security shall be
required in connection therewith;

(f) The Participant’s Obligations in Exhibit A shall continue to apply after any
expiration, termination, or cancellation of this Agreement;

 



--------------------------------------------------------------------------------

(g) The Participant’s breach of any of the Participant’s Obligations in Exhibit
A shall result in the Participant’s immediate forfeiture of all rights and
benefits, including all PSUs and DEUs, under this Agreement; and

(h) All disputes relating to the Participant’s Obligations in Exhibit A,
including their interpretation and enforceability and any damages (including but
not limited to damages resulting in the forfeiture of an award under this
Agreement) that may result from the breach of such Participant’s Obligations
shall not be subject to the dispute resolution procedures, including
arbitration, of paragraph 25 of this Agreement, but shall instead be determined
in a court of competent jurisdiction.

 



--------------------------------------------------------------------------------

Exhibit A - Participant’s Obligations

 

1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached and other good and valuable consideration,
you, the Participant, agree that:

(a) Prohibited Conduct — During the period of your employment with the Company
or any Related Company, and for the period ending twelve (12) months following a
termination of your employment for any reason with the Company or any Related
Company, you shall not, without the prior written consent of the Executive Vice
President – Human Resources of Verizon (or his or her designee):

(1) personally engage in Competitive Activities (as defined below); or

(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities; provided that your purchase
or holding, for investment purposes, of securities of a publicly traded company
shall not constitute “ownership” or “participation in the ownership” for
purposes of this paragraph so long as your equity interest in any such company
is less than a controlling interest;

provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any individual, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or any person or entity affiliated
with such individual, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or (ii) engaging in the practice of
law as an in-house counsel, sole practitioner or as a partner in (or as an
employee of or counsel to) a corporation or law firm in accordance with
applicable legal and professional standards. This exception, however, does not
apply to any Participant that may be engaging in Competitive Activities or
providing services to any individual, partnership, firm, corporation,
institution or other entity engaged in Competitive Activities, wherein such
employment or services being provided are not the practice of law.

(b) Competitive Activities — For purposes of the Agreement, to which this
Exhibit A is attached, “Competitive Activities” means activities relating to
products or services of the same or similar type as the products or services
(1) which were or are sold (or, pursuant to an existing business plan, will be
sold) to paying customers of the Company or any Related Company, and (2) for
which you have responsibility to plan, develop, manage, market, oversee or
perform, or had any such responsibility within your most recent 24 months of
employment with the Company or any Related Company. Notwithstanding the previous
sentence, an activity shall not be treated as a Competitive Activity if the
geographic marketing area of the relevant products or services does not overlap
with the geographic marketing area for the applicable products and services of
the Company or any Related Company.

2. Interference With Business Relations — During the period of your employment
with the Company or any Related Company, and for a period ending twelve
(12) months following a termination of your employment for any reason with the
Company or any Related Company, you shall not, without the written consent of
the Executive Vice President – Human Resources of Verizon (or his or her
designee):

(a) recruit, induce or solicit any employee, directly or indirectly, of the
Company or Related Company for employment or for retention as a consultant or
service provider;

 



--------------------------------------------------------------------------------

(b) hire or participate (with another person or entity) in the process of hiring
(other than for the Company or any Related Company) any person who is then an
employee of the Company or any Related Company, or provide names or other
information about any employees of the Company or Related Company to any person
or entity (other than the Company or any Related Company), directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;

(c) interfere, directly or indirectly, with the relationship of the Company or
any Related Company with any of its employees, agents, or representatives;

(d) solicit or induce, or in any manner attempt to solicit or induce, directly
or indirectly, any client, customer, or prospect of the Company or any Related
Company (1) to cease being, or not to become, a customer of the Company or any
Related Company or (2) to divert any business of such customer or prospect from
the Company or any Related Company; or

(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Company or any Related
Company and any of its customers, clients, prospects, suppliers, consultants,
employees, agents, or representatives.

3. Effect of a Material Restatement of Financial Results — Notwithstanding
anything in this Agreement to the contrary, you agree that, with respect to all
PSUs granted to you on or after January 1, 2007 and all short-term incentive
awards made to you on or after January 1, 2007, to the extent the Company is
required to materially restate any financial results based upon your willful
misconduct or gross negligence while employed by the Company or any Related
Company (and where such restatement would have resulted in a lower payment being
made to you), you will be required to repay all previously paid or deferred
(i) PSUs and (ii) short-term incentive awards that were provided to you during
the performance periods that are the subject of the restated financial results,
plus a reasonable rate of interest. For purposes of this section, “willful
misconduct” and “gross negligence” shall be as determined by the Committee. The
Audit Committee of the Verizon Board of Directors shall determine whether a
material restatement of financial results has occurred. If you do not repay the
entire amount required under this section, the Company may, to the extent
permitted by governing law, offset your obligation to repay against any source
of income available to it, including but not limited to any money you may have
in your nonqualified deferral accounts.

4. Return Of Company Property; Intellectual Property Rights — You agree that on
or before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, works of authorship, data, information, patentable or copyrighted
material, or trademarks that you may have originated or developed, or assisted
in originating or developing, during your period of employment with the Company
or a Related Company, where any such origination or development involved the use
of Company or Related Company time, information or resources, was made in the
exercise of your responsibilities for or on behalf of the Company or a Related
Company or was related to the Company’s or a Related Company’s business or to
the Company’s or a Related Company’s actual or demonstrably anticipated research
or development. You shall at all times, both before and after



--------------------------------------------------------------------------------

termination of your employment, cooperate with the Company (or, as applicable,
any Related Company) in executing and delivering documents requested by the
Company or a Related Company, and taking any other actions, that are necessary
or requested by the Company or a Related Company to assist the Company or any
Related Company in patenting, copyrighting, protecting, enforcing or registering
any programs, ideas, inventions, discoveries, works of authorship, data,
information, patentable or copyrighted material, or trademarks, and to vest
title thereto solely in the Company (or, as applicable, a Related Company).

5. Proprietary And Confidential Information — You shall at all times, including
after any termination of your employment with the Company or any Related
Company, preserve the confidentiality of all Proprietary Information (defined
below) and trade secrets of the Company or any Related Company, and you shall
not use for the benefit of any person, other than the Company or a Related
Company, or disclose to any person, except and to the extent that disclosure of
such information is legally required, any Proprietary Information or trade
secrets of the Company or any Related Company. “Proprietary Information” means
any information or data related to the Company or any Related Company, including
information entrusted to the Company or a Related Company by others, which has
not been fully disclosed to the public by the Company or a Related Company and
which is treated as confidential or protected within the Company or any Related
Company or is of value to competitors, such as strategic or tactical business
plans; undisclosed business, operational or financial data; ideas, processes,
methods, techniques, systems, models, devices, programs, computer software, or
related information; documents relating to regulatory matters or correspondence
with governmental entities; undisclosed information concerning any past,
pending, or threatened legal dispute; pricing or cost data; the identity,
reports or analyses of business prospects; business transactions that are
contemplated or planned; research data; personnel information or data;
identities of users or purchasers of the Company’s or Related Company’s products
or services; the Agreement to which this Exhibit A is attached; and other
non-public information pertaining to or known by the Company or a Related
Company, including confidential or non-public information of a third party that
you know or should know the Company or a Related Company is obligated to
protect.

6. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.

7. Agreement to Participant’s Obligations. You shall indicate your agreement to
these Participant’s Obligations in accordance with the instructions provided in
the Agreement, and your acceptance of the Agreement shall include your
acceptance of these Participant’s Obligations. You and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if you and Verizon executed these
Participant’s Obligations in paper form.